DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the difference between each reference letter T by using the same reference letter (T) as first thickness (226) and the second thickness (236) as seen in figure 5 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrowka (US Patent Application Publication 2012/0295478 A1).
As per claim 1, Mrowka teaches an assembly (seen in figure 3), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs (not shown see paragraph [0033]) being disposed generally parallel to each other; a first coaxial connector 2 mounted to the first PCB (not shown see paragraph [0033]), the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2), the first outer connector body (8 of 2) having a first thickness (along 6); and a second coaxial connector 3 mounted to the second PCB (not shown see paragraph [0033]), the second axial connector comprising a second inner contact (5 of 3) and a second outer connector body (8 of 3); wherein 
As per claim 2, Mrowka teaches an assembly (seen in figure 3), wherein the second outer connector body (8 of 3) comprises a conductive gasket (18, 19).
As per claim 3, Mrowka teaches an assembly (seen in figure 3), wherein the second outer conductor body comprises a raised contact pad (to engage with 7 not shown see paragraph [0033]).
As per claim 4, Mrowka teaches an assembly (seen in figure 3), wherein the first inner contact (5 of 2) has a tapered free end (along 20), and the second inner contact (5 of 3) has a splayed free end (along engagement portion of 5).
As per claim 5, Mrowka teaches an assembly (seen in figure 3), wherein the first inner contact (5 of 2) is configured such that a free end (along engagement portion of 5) thereof can retract and extend axially relative to the first PCB (not shown see paragraph [0033]).
As per claim 6, Mrowka teaches an assembly (seen in figure 3), wherein the first inner contact (5 of 2) can be secured into a retracted position (seen in figure 1 and 2).
As per claim 7, Mrowka teaches an assembly (seen in figure 3), wherein the second outer conductor body comprises one of a conductive gasket (18, 19) and a raised contact pad (to engage with 7 not shown see paragraph [0033]).
As per claim 8, Mrowka teaches an assembly (seen in figure 3), wherein the second outer conductor body comprises one of a conductive gasket (18, 19) and a raised contact pad (to engage with 7 not shown see paragraph [0033]).
As per claim 9, Mrowka teaches an assembly (seen in figure 3), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs (not shown see paragraph [0033]) being disposed generally parallel to each other; and a coaxial connector (2 and 3) mounted to the first PCB (not shown see paragraph [0033]) and to the second PCB (not shown see paragraph [0033]), the coaxial connector (2 and 3) comprising an inner contact (5 of 2 or 3) with a first axial projection (along 5 of 2) and an outer connector body (8 of 2 or 3) having a second axial projection (along 8 of 2); wherein the first PCB (not shown see paragraph [0033]) includes oversized mounting holes (where element 9 fit in, see paragraph [0033]) for the first and second axial projection (along 8 of 2)s, such that the axial and radial positions of the inner contact (5 of 2 or 3) and the outer connector body (8 of 2 or 3) can be adjusted relative to the first PCB (not shown see paragraph [0033]) prior to mounting thereto.
As per claim 10, Mrowka teaches an assembly (seen in figure 3), wherein the inner contact (5 of 2 or 3) comprises a third axial projection (along 5 of 3) and the outer connector body (8 of 2 or 3) comprises a fourth axial projection (along 8 of 3); and wherein the second PCB (not shown see paragraph [0033]) includes oversized mounting holes (where element 9 fit in, see paragraph [0033]) for the third and fourth axial projection (along 8 of 3)s, such that the axial and radial positions of the inner contact (5 of 2 or 3) and the outer connector body (8 of 2 or 3) can be adjusted relative to the second PCB (not shown see paragraph [0033]) prior to mounting thereto.
As per claim 11, Mrowka teaches an assembly (seen in figure 3), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs (not shown see paragraph [0033]) being disposed generally parallel to each other; a first coaxial connector 2 mounted to the first PCB (not shown see paragraph [0033]), the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2) having a free end surface (along the radial surface of 20) with a first thickness (along 6); and a second coaxial connector 3 mounted to the second PCB (not shown see paragraph [0033]), the second axial connector comprising a second inner contact (5 of 3) and a second outer connector body (8 of 3); wherein the second outer connector body (8 of 3) includes an engagement surface (along 12), the engagement surface (along 12) having a second thickness (along 9) that is greater than the first thickness (along 6); and wherein the first outer connector body (8 of 2) is configured to bow radially under axial compression induced by engagement between the free end surface (along the radial surface of 20) of the first outer connector body (8 of 2) and the engagement surface (along 12) of the second outer connector body (8 of 3).
As per claim 12, Mrowka teaches an assembly (seen in figure 3), wherein the first inner contact (5 of 2) has a tapered free end (along 20), and the second inner contact (5 of 3) has a splayed free end (along engagement portion of 5).
As per claim 13, Mrowka teaches an assembly (seen in figure 3), wherein the first inner contact (5 of 2) is configured such that a free end (along engagement portion of 5) thereof can retract and extend axially relative to the first PCB (not shown see paragraph [0033]).
As per claim 14, Mrowka teaches an assembly (seen in figure 3), wherein the first inner contact (5 of 2) can be secured into a retracted position (seen in figure 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831